Exhibit 10.6

INDEMNIFICATION AGREEMENT

AGREEMENT, dated as of August 4, 2009, by and between Fortress Investment Group
LLC, a Delaware limited liability company (the “Company”), and George W. Wellde,
Jr. (the “Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, the Company and the Indemnitee recognize the increased risks of being a
director or officer in today’s environment, and, in light of such risks, it is
reasonable, prudent and necessary for the Company to indemnify and advance
expenses on behalf of its directors and officers;

WHEREAS, the Company has requested that Indemnitee serve or continue to serve as
a director and/or officer of the Company and may have requested, or may in the
future request, that the Indemnitee serve one or more entities (including
affiliates of the Company) as a director or officer or in other capacities; and

WHEREAS, the Indemnitee is willing to serve as a director, officer or in a
similar capacity on the condition that the Indemnitee be so indemnified.

NOW, THEREFORE, in consideration of the premises and of the Indemnitee serving,
or continuing to serve, the Company directly or, on its behalf or at its
request, as an officer, director, manager, member, partner, tax matters partner,
fiduciary, trustee or similar capacity, and intending to be legally bound
hereby, the parties hereto agree as follows:

1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

(a) Agreement: means this Indemnification Agreement, as amended from time to
time hereafter.

(b) Board of Directors: means the Board of Directors of the Company.

(c) Claim: means any threatened, asserted, pending or completed civil, criminal,
administrative, investigative or other action, suit or proceeding, of any kind
whatsoever, including any arbitration or other alternative dispute resolution
mechanism, or any appeal of any kind thereof, or any inquiry or investigation,
whether instituted by the Company, any governmental agency or any other party,
that the Indemnitee in good faith believes might lead to the institution of any
such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other, including any arbitration or other alternative dispute
resolution mechanism.

(d) Indemnifiable Expenses: means (i) all expenses and liabilities, including
judgments, fines, penalties, interest, appeal bonds, amounts paid in settlement
with the approval of the Company, and counsel fees and disbursements (including,
without limitation, experts’ fees, court costs, retainers, transcript fees,
duplicating, printing and binding costs, as well as telecommunications, postage
and courier charges) paid or incurred in connection with



--------------------------------------------------------------------------------

investigating, defending, being a witness in or participating in (including on
appeal), or preparing to investigate, defend, be a witness in or participate in,
any Claim relating to any Indemnifiable Event (as defined below), by reason of
the fact that Indemnitee is, was or has agreed to serve as a director, officer,
employee or agent of the Company, or while serving as a director or officer of
the Company, is or was serving or has agreed to serve on behalf of or at the
request of the Company as a director, officer, manager, member, partner, tax
partner, fiduciary, trustee or similar capacity of another corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise, or by reason of any action alleged to have been taken or
omitted in any such capacity (the Indemnitee’s “Company’s Status”), whether
occurring before, on or after the date of this Agreement (any such event, an
“Indemnifiable Event”), (ii) any liability pursuant to a loan guaranty or
otherwise, for any indebtedness of the Company or any subsidiary of the Company,
including, without limitation, any indebtedness which the Company or any
subsidiary of the Company has assumed or taken subject to, and (iii) any
liabilities which an Indemnitee incurs as a result of acting on behalf of the
Company (whether as a fiduciary or otherwise) in connection with the operation,
administration or maintenance of an employee benefit plan or any related trust
or funding mechanism (whether such liabilities are in the form of excise taxes
assessed by the United States Internal Revenue Service, penalties assessed by
the Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise).

(e) Loss: means all losses, Claims, damages, fines, or penalties, including,
without limitation, any legal or other expenses (including, without limitation,
any legal fees, judgments, fines, appeal bonds or related expenses) incurred in
connection with defending, investigating or settling any Claim, fine, penalty or
similar action.

(f) Person: means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

2. Basic Indemnification Arrangement; Advancement of Expenses.

(a) In the event that the Indemnitee was, is or becomes subject to, a party to
or witness or other participant in, or is threatened to be made subject to, a
party to or witness or other participant in, a Claim that arises in connection
with or is by reason (in whole or in part) of an Indemnifiable Event or the
Indemnitee’s Company Status, the Company, on the terms and subject to the
conditions of this Agreement, shall indemnify the Indemnitee, or cause such
Indemnitee to be indemnified, to the fullest extent permitted by Delaware law in
effect on the date hereof and as amended from time to time, and shall hold the
Indemnitee harmless from and against all Losses that arise in connection with or
are by reason (in whole or in part) of an Indemnifiable Event or the
Indemnitee’s Company Status; provided, however, that no change in Delaware law
shall have the effect of reducing the benefits available to the Indemnitee
hereunder based on Delaware law as in effect on the date hereof or as such
benefits may improve as a result of amendments after the date hereof. The rights
of the Indemnitee provided in this Section 2 shall include, without limitation,
the rights set forth in the other sections of this Agreement. Payments of
Indemnifiable Expenses shall be made as soon as practicable but in any event no
later than twenty (20) calendar days after written demand is presented along
with supporting documentation to the Company, against any and all Indemnifiable
Expenses.



--------------------------------------------------------------------------------

(b) If so requested by the Indemnitee, the Company shall advance, or cause to be
advanced (within seven calendar days of such request), any and all Indemnifiable
Expenses incurred by the Indemnitee (an “Expense Advance”). The Company shall,
in accordance with such request (but without duplication), either (i) pay, or
cause to be paid, such Indemnifiable Expenses on behalf of the Indemnitee, or
(ii) reimburse, or cause the reimbursement of, the Indemnitee for such
Indemnifiable Expenses. Subject to the conditions set forth below, the
Indemnitee’s right to an Expense Advance is absolute and shall not be subject to
any condition that the Board of Directors shall not have determined that the
Indemnitee is not entitled to be indemnified under applicable law. However, the
obligation of the Company to make an Expense Advance pursuant to this
Section 2(b) shall be subject to the condition that, if, when and to the extent
that a final judicial determination is made in the Claim (as to which all rights
of appeal therefrom have been exhausted or lapsed) that the Indemnitee is not
entitled to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by the Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid (it being understood and agreed
that the foregoing agreement by the Indemnitee shall be deemed to satisfy any
requirement that the Indemnitee provide the Company with an undertaking to repay
any Expense Advance if it is ultimately determined that the Indemnitee is not
entitled to indemnification under applicable law). The Indemnitee’s undertaking
to repay such Expense Advances shall be unsecured and interest-free.

(c) Notwithstanding anything in this Agreement to the contrary, the Indemnitee
shall not be entitled to indemnification or advancement of Indemnifiable
Expenses pursuant to this Agreement in connection with any Claim initiated by
the Indemnitee unless (i) the Company has joined in or the Board of Directors of
the Company has authorized or consented to the initiation of such Claim or
(ii) the Claim is one to enforce the Indemnitee’s rights under this Agreement
(including an action pursued by the Indemnitee to secure a determination that
the Indemnitee should be indemnified under applicable law).

(d) The indemnification obligations of the Company under this Agreement shall be
subject to the condition that the Board of Directors shall not have determined
(by majority vote of directors who are not parties to the applicable Claim) that
the indemnification of the Indemnitee is not proper in the circumstances because
the Indemnitee is not entitled to be indemnified under applicable law. If the
Board of Directors determines that the Indemnitee is not entitled to be
indemnified in whole or in part under applicable law, the Indemnitee shall have
the right to commence litigation in any venue in the States of New York or
Delaware (and shall have the obligation to file a Statement in Support of a
Request for Assignment to the Commercial Division as soon as practicable,
provided that the Indemnitee can certify that the Claim meets the division’s
requirements), seeking an initial determination by the court or challenging any
such determination by the Board of Directors or any aspect thereof, including
the legal or factual bases therefor, and the Company hereby consents to service
of process and to appear in any such proceeding. If the Indemnitee commences
legal proceedings in a court of competent jurisdiction to secure a determination
that the Indemnitee should be indemnified under applicable law, any
determination made by the Board of Directors that the Indemnitee is not entitled
to be indemnified under applicable law shall not be binding, the Indemnitee
shall continue to be entitled to receive Expense Advances, and the Indemnitee
shall not be required to reimburse the Company for any Expense Advance, until a
final judicial determination is made (as to which all rights of appeal therefrom
have been exhausted or lapsed) that the Indemnitee is not entitled to be so
indemnified under applicable law. Any determination by the Board of Directors
that the Indemnitee is entitled to be indemnified under this Agreement shall be
conclusive and binding on the Company and the Indemnitee.



--------------------------------------------------------------------------------

(e) To the extent that the Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, the Indemnitee shall be indemnified against all
Indemnifiable Expenses actually and reasonably incurred in connection therewith,
notwithstanding an earlier determination by the Board of Directors that the
Indemnitee is not entitled to indemnification under applicable law.

3. Indemnification for Additional Expenses. The Company shall indemnify, or
cause the indemnification of, the Indemnitee against any and all Indemnifiable
Expenses and, if requested by the Indemnitee, shall advance such Indemnifiable
Expenses to the Indemnitee subject to and in accordance with Section 2(b) and
(d), which are incurred by the Indemnitee in connection with any action brought
by the Indemnitee, the Company or any other Person with respect to the
Indemnitee’s right to:

(i) indemnification or an Expense Advance by the Company under this Agreement or
any provision of the Company’s Operating Agreement, or

(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether the Indemnitee ultimately is
determined to be entitled to such indemnification, Expense Advance or insurance
recovery, as the case may be; provided that the Indemnitee shall be required to
reimburse such Indemnifiable Expenses in the event that a final judicial
determination is made in the Claim (as to which all rights of appeal therefrom
have been exhausted or lapsed) that such action brought by the Indemnitee, or
the defense by the Indemnitee of an action brought by the Company or any other
Person, as applicable, was frivolous or in bad faith.

4. Partial Indemnity, Etc. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of the
Indemnifiable Expenses in respect of a Claim but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion thereof to which the Indemnitee is entitled.

5. Burden of Proof. In connection with any determination by the Board of
Directors, any court or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the Board of Directors or court shall presume that the
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Company or its
representative to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled.

6. Reliance as Safe Harbor. The Indemnitee shall be entitled to indemnification
for any action or omission to act undertaken (a) in good faith reliance upon the
records of the Company, including its financial statements, or upon information,
opinions, reports or statements furnished to the Indemnitee by the officers or
employees of the Company or any of its subsidiaries in the course of their
duties, or by committees of the Board of Directors, or by any other Person as to
matters the Indemnitee reasonably believes are within such other Person’s
professional or expert competence,



--------------------------------------------------------------------------------

or (b) on behalf of the Company in furtherance of the interests of the Company
in good faith in reliance upon, and in accordance with, the advice of legal
counsel or accountants, provided such legal counsel or accountants were selected
with reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnity hereunder.

7. No Other Presumptions. For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere or
its equivalent, shall not create a presumption that the Indemnitee did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable law. In
addition, neither the failure of the Board of Directors to have made a
determination as to whether the Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Board
of Directors that the Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by the
Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified under applicable law shall be a defense to the Indemnitee’s claim or
create a presumption that the Indemnitee has not met any particular standard of
conduct or did not have any particular belief.

8. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under the Company’s
Operating Agreement, the laws of the State of Delaware, or otherwise. To the
extent that a change in Delaware law or the interpretation thereof (whether by
statute or judicial decision) permits greater indemnification by agreement than
would be afforded currently under the Company’s Operating Agreement, it is the
intent of the parties hereto that the Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change. To the extent that there is a
conflict or inconsistency between the terms of this Agreement and the Company’s
Operating Agreement, it is the intent of the parties hereto that the Indemnitee
shall enjoy the greater benefits regardless of whether contained herein, in the
Company’s Operating Agreement. No amendment or alteration of the Company’s
Operating Agreement or any other agreement shall adversely affect the rights
provided to Indemnitee under this Agreement.

9. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, the
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for the Company’s
directors and officers. If the Company has such insurance in effect at the time
the Company receives from Indemnitee any notice of the commencement of an
action, suit or proceeding, the Company shall give prompt notice of the
commencement of such action, suit or proceeding to the insurers in accordance
with the procedures set forth in the policy. The Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

10. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of



--------------------------------------------------------------------------------

accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such two-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

11. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

12. Subrogation. In the event of payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee with respect to the Company’s Directors and
Officers Liability Policy. Indemnitee shall execute all papers reasonably
required and shall do everything that may be reasonably necessary to secure such
rights, including the execution of such documents necessary to enable the
Company effectively to bring suit to enforce such rights. The Company shall pay
or reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

13. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under the Company’s Directors and Officers Liability Policy) of the amounts
otherwise indemnifiable hereunder.

14. Defense of Claims. Indemnitee, and not the Company, shall have the right,
responsibility and duty to defend any Claim(s). The Company shall be entitled to
monitor the defense of any Claim, with counsel of its own choosing but shall not
be entitled to conduct the defense of any Claim(s) or settle or participate in
the discussion or negotiation of any settlement of any Claim(s). Indemnitee may,
in Indemnitee’s sole discretion, cooperate with the Company in the defense of
any Claim(s) for which Loss may be payable hereunder. In no event shall
Indemnitee be required to waive, prejudice or limit any attorney-client
privilege or work-product protection or other applicable privilege or
protection. Indemnitee shall seek the Company’s consent to any settlement of any
Claim(s) where indemnification is sought hereunder for any amounts paid in
settlement, and Indemnitee shall, subject to the preceding sentence, provide all
information reasonably necessary for the Company to evaluate the proposed
settlement. The Company shall not be liable to Indemnitee under this Agreement
for any amounts paid in settlement of any Claim effected by Indemnitee without
the Company’s prior written consent, which consent shall not be unreasonably
withheld.

15. No Adverse Settlement. The Company shall not seek, nor shall it agree to,
consent to, support, or agree not to contest any settlement or other resolution
of any Claim(s), or settlement or other resolution of any other claim, action,
proceeding, demand, investigation or other matter that has the actual or
purported effect of extinguishing, limiting or impairing Indemnitee’s rights
hereunder, including without limitation the entry of any bar order or other
order, decree or stipulation, pursuant to 15 U.S.C. § 78u-4 (the Private
Securities Litigation Reform Act), or any similar foreign, federal or state
statute, regulation, rule or law.



--------------------------------------------------------------------------------

16. Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives. The Company shall require and cause any successor
(s) (whether directly or indirectly, whether in one or a series of transactions,
and whether by purchase, merger, consolidation, or otherwise) to all or a
significant portion of the business and/or assets of the Company and/or its
subsidiaries (on a consolidated basis), by written agreement in form and
substance satisfactory to the Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place; provided that no such assumption shall relieve the Company from its
obligations hereunder and any obligations shall thereafter be joint and several.
This Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve a director or officer of the Company and/or on behalf of or
at the request of the Company as a director, officer, employee or agent (which,
for purposes hereof, shall include a trustee, fiduciary, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise.
Neither this Agreement nor any duties or responsibilities pursuant hereto may be
assigned by the Company to any other person or entity without the prior written
consent of the Indemnitee.

17. Security. To the extent requested by the Indemnitee, the Company shall at
any time and from time to time provide security to the Indemnitee for the
obligations of the Company hereunder through an irrevocable bank line of credit,
funded trust or other collateral or by other means. Any such security, once
provided to the Indemnitee, may not be revoked or released without the prior
written consent of such Indemnitee.

18. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.

19. Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the parties hereto, the Indemnitee may be without
an adequate remedy at law. Accordingly, in the event of any such violation, the
Indemnitee shall be entitled, if the Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.



--------------------------------------------------------------------------------

20. Notices. All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written document
delivered in person or sent by telecopy, nationally recognized overnight courier
or personal delivery, addressed to such party at the address set forth below or
such other address as may hereafter be designated on the signature pages of this
Agreement or in writing by such party to the other parties:

 

  (a) If to the Company, to:

Fortress Investment Group LLC

1345 Avenue of the Americas, 46th Floor

New York, NY 10105

Fax: (917) 591-8632

Attn: David N. Brooks, Esq.

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Fax: (212) 735-2000

Attn: Joseph A. Coco, Esq.

 

  (b) If to the Indemnitee, to the address set forth on Annex A hereto.

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice).
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.

22. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

23. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

FORTRESS INVESTMENT GROUP LLC By:           Name:     Title:   By:          
Name:   George W. Wellde, Jr.



--------------------------------------------------------------------------------

Annex A

Name and Business Address

Attn:

Tel:

Fax: